                Case 5:20-cv-00234 Document 1 Filed 02/26/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

FRANK SALAZAR                                                    §
                                                                 §
                                     Plaintiff                   §
                                                                 §
     v.                                                          §            5:20-CV-00234
                                                                 §
JOE RAMOS, INDIVIDUALLY, AKA                                     §
JOE RAMOS, DEPUTY SHERIFF                                        §
BCLE 33357, BEXAR COUNTY, TEXAS                                  §
                     Defendant                                   §

    DEFENDANT JOE RAMOS’ NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C.
                §§ 1331 (FEDERAL QUESTION JURISDICTION)

          COMES NOW Defendant Joe Ramos and files this Notice of Removal from the County

Court at Law No. 3, Bexar County, Texas, pursuant to 28 U.S.C. §§ 1331 and 1446(a), and

respectfully states as follows:

                                      PROCEDURAL BACKGROUND

          1.      On January 31, 2020, Plaintiff Frank Salazar (“Plaintiff”) filed an Original Petition1

in the County Court at Law No. 3, Bexar County, State of Texas, styled Frank Salazar v. Joe

Ramos, Individually, AKA Joe Ramos, Deputy Sheriff BCLE 33357, Bexar County, Texas, Cause

No. 2020CV00781 (the “State Court Action”).

          2.      Citation in the State Court Action was issued on February 4, 2020, 2 and Defendant

Joe Ramos (“Defendant” or “Deputy Ramos”) was served on February 7, 2020. At the time of




1
  A copy of the Original Petition is attached as Exhibit A to the Index of State Court Filings (“Index”), which is filed
contemporaneously herewith and is incorporated by reference for all purposes.
2
  A copy of the citation is attached as Exhibit D to the Index.


                                                            1
                  Case 5:20-cv-00234 Document 1 Filed 02/26/20 Page 2 of 4




filing of this Notice of Removal, a copy of the return of service for Defendant Ramos was not

available, but is noted on the State Court Docket. 3

                                      NATURE OF THE SUIT

           3.       Plaintiff accuses Defendant Ramos of violating his rights under the Americans

with Disabilities Act and the Rehabilitation Act of 1973 during a non-emergency incident call

requested by the Plaintiff.

                                      BASIS FOR REMOVAL

           4.       Removal is properly based on federal question jurisdiction pursuant to 28 U.S.C.

§§1331 and 1441(a) in that Plaintiff’s Original Petition presents a case arising under the

Constitution, laws, or treatises of the United States because Plaintiff alleges that his federal rights

were violated under the Americans with Disabilities Act of 1990 (ADA) and Section 504 of the

Rehabilitation Act of 1973, codified at 29 U.S.C. § 794. (Plaintiff’s Original Petition ¶¶ 13-19.)

           5.       Defendant Joe Ramos is the only named defendant in the State Court Action

referenced in paragraph 1 above; consequently all Defendants join in this Removal.

                             THE REMOVAL IS PROCEDURALLY CORRECT

           6.       Defendant was served with citation on February 7, 2020. Therefore, Defendant

timely files this Notice of Removal within the within the 30-day period after service as required

by 28 U.S.C. § 1446 (b).

           7.       Venue is proper in this district pursuant to 28 U.S.C. §1441(a) because the Western

District of Texas, San Antonio Division is the judicial district and division embracing the place in

which the State Court Action is pending.




3
    A copy of the State Court Docket is attached as Exhibit E to the Index.

                                                            2
             Case 5:20-cv-00234 Document 1 Filed 02/26/20 Page 3 of 4




       8.      Written notice of the filing of this Notice of Removal is being served on Plaintiff

this date, as required by 28 U.S.C. §1446 (d).

       9.      The Notice of the Filing of this Notice of Removal is being filed with the clerk of

the County Court at Law No. 3, Bexar County, State of Texas, as required by 28 U.S.C. §1446 (d).

       10.      Attached to this Notice of Removal is an Index of State Court Filings (“Index”);

including a copy of Plaintiff’s Original Petition (attached to Index as “Exhibit A”); and a copy of

citation served upon Defendant Ramos (attached to Index as “Exhibit D”); and a copy of the state

court docket sheet (attached to Index as “Exhibit E”). The documents contained in the Index

comprise all of the filings to date in this matter with the following exceptions: (1) the return of

service for Defendant Ramos, which was not available at the time of this filing; and (2) the

“Statement of Inability to Afford Payment of Court Costs or an Appeal Bond” of Plaintiff Frank

Salazar, which notes that it “contains sensitive data.” In consideration of the purportedly sensitive

data contained therein, the undersigned counsel will file this document separately as an exhibit to

a motion requesting permission to file under seal.

                                         CONCLUSION

       11.     For these reasons, Defendant Joe Ramos respectfully requests that the above action

now pending in County Court at Law No. 3 in Bexar County be removed to this Court, and that

the Court enter such further orders as may be necessary and appropriate.




                                                 3
             Case 5:20-cv-00234 Document 1 Filed 02/26/20 Page 4 of 4




                                                      Respectfully submitted,

                                                      JOE D. GONZALES
                                                      Bexar County Criminal District Attorney

                                                      By: /s/ Pamela Bell
                                                      PAMELA BELL
                                                      SBN: 24036210
                                                      Assistant District Attorney
                                                      101 W. Nueva – Civil Division
                                                      San Antonio, Texas 78205
                                                      (210) 335-2170 – Telephone
                                                      (210) 335-2773 – Fax
                                                      pamela.bell@bexar.org


                              CERTIFICATE OF SERVICE

       I certify on the 26th day of February, 2020, I electronically filed the foregoing Notice of
Removal with the Clerk of Court using the CM/ECF system, and that on the same day I served the
following party by certified mail, return receipt requested and first class mail:

Frank Salazar, Pro Se
P.O. Box 276459
San Antonio, Texas 78227




                                                    /s/ Pamela Bell
                                                    Pamela Bell




                                                4
